Citation Nr: 0727865	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a mental condition (now 
claimed as a psychiatric disability).

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied service connection for chronic back pain 
and a mental condition, apparently reopening the psychiatric 
claim based on new and material evidence, but denying it on 
the merits.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for a 
psychiatric disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a mental condition in October 1985.  The 
veteran did not appeal the decision and it is now final.

2.  Evidence received since the final October 1985 decision 
bears directly and substantially upon the service connection 
claim for a mental condition (now claimed as a psychiatric 
disability), is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  A back disability was not diagnosed in service or for 
many years thereafter; and the preponderance of the evidence 
establishes that there was no in-service incurrence of a back 
disability that was not a result of the veteran's willful 
misconduct.

CONCLUSIONS OF LAW

1.  New and material evidence having been received since the 
October 1985 RO decision, the claim for entitlement to 
service connection for a mental condition (now claimed as a 
psychiatric disability) is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).

3.  A back disability was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.1(m), 3.301, 
3.303, 3.307, 3.309, 3.111 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The RO originally denied entitlement to service connection 
for a mental condition in October 1985, on the basis that no 
mental condition was shown during the veteran's service.  The 
veteran did not appeal this decision and it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  
 
The veteran submitted another service connection claim for 
psychiatric problems in April 1990.  The RO notified the 
veteran in June 1990 that his claim previously had been 
denied and that in order to reopen the claim he had to submit 
new and material evidence.

The veteran filed a claim to reopen entitlement to service 
connection for a mental condition (now claimed as a 
psychiatric disability) in January 2001.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the last final October 1985 rating 
decision consists of psychiatric treatment records dated from 
1985 to 2005 showing ongoing diagnoses of chronic paranoid 
schizophrenia, and a July 2003 lay statement from an 
individual who stated that he knew the veteran in service and 
recalled the veteran "talking crazy" in service and not 
being himself, stating that he wanted to kill himself.  The 
veteran's sister also submitted a letter attesting to the 
veteran's change in behavior after he came back from service. 

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it bears directly 
and substantially upon the issue of service connection for a 
mental condition.  Specifically, the current medical records 
show a current psychiatric disability and the lay statements 
from the individual who knew the veteran in service and the 
veteran's sister establish evidence of a possible psychiatric 
disability in service.  As noted, the credibility of the new 
evidence must be presumed in determining whether evidence is 
"new and material".  See Justus at 513.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  This information 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a)(effective prior to August 29, 2001); and 
the service connection claim for a mental condition (now 
claimed as a psychiatric disability) is reopened.  
38 U.S.C.A. § 5108.

The veteran's claim to reopen service connection for a 
psychiatric disability based on new and material evidence has 
been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted above, however, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the service connection claim for a back disability 
by letter dated in June 2003.  Additional notice was provided 
in June 2005.  The RO provided the appellant with notice 
pursuant to Dingess v. Hartman, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The RO did not 
subsequently readjudicate the claim, following the provision 
of notice, but the veteran did not submit any additional 
evidence to be considered.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, a medical examination is not necessary, since there is 
no evidence that a back disability was incurred in or 
aggravated by service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

The veteran seeks service connection for a back disability.  
He indicates that he fell down some stairs in service and was 
treated in the emergency room but did not seek treatment for 
his back because he was suspected of substance abuse.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Direct service connection may be granted, however, only when 
a disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 
3.301 (a).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.1(m).  
If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct. 38 
C.F.R. § 3.301(c)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present back disability.  The veteran had 
intermittent complaints of back pain on VA and private 
medical records dated from 1987 to 2003, although it was 
noted in March 1992 that he possibly was using these 
complaints to get out of activities related to his 
psychiatric treatment.  VA medical records dated in May 2003 
and October 2003 show an assessment of back strain.  A May 
2003 VA x-ray examination report of the lumbar spine shows 
mild disc narrowing and degenerative joint disease of L3-L4.  
An October 2003 VA medical record also shows a diagnosis of 
degenerative joint disease of the lumbar spine.

The next issue is whether there is evidence of any in-service 
incurrence of a back disability.  

The service medical records note that the veteran fell down 
the stairs in service in July 1972 and was treated for 
complaints of elbow, hip, and leg pain.  He admitted to being 
intoxicated at the time.  There is no record of any treatment 
for the back.    

Since there is no evidence of injury or treatment to the back 
in service, service connection on a direct basis is not 
warranted.  To the extent that the veteran's current back 
disability is related to his fall in service, as the veteran 
was intoxicated at the time he fell, this is considered the 
proximate cause of any resulting injury to the back.  See 38 
C.F.R. § 3.301(c)(2).  For this reason, direct service 
connection may not be granted for any back disability related 
to the fall.  See 38 C.F.R. § 3.301 (a).

Service connection for a back disability also is not 
warranted on a presumptive basis, as the first diagnosis of 
degenerative joint disease of the lumbar spine is in 2003, 
which is 31 years after service.  See 38 C.F.R. §§ 3.307, 
3.309.

Although the veteran has argued that his current back 
disability is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between the present back disability and service 
that was not as a result of the veteran's willful misconduct. 

The preponderance of the evidence is against the service 
connection claim for a back disability; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

ORDER

New and material evidence has been submitted to reopen a 
service connection claim for a mental condition (now claimed 
as a psychiatric disability), and to this extent only, the 
claim is granted.

Entitlement to service connection for a back disability is 
denied.


REMAND

Additional development is necessary before a decision can be 
made with respect to the service connection claim for a 
psychiatric disability.

The record shows a long-standing diagnosis of paranoid 
schizophrenia dated since 1985.

The service medical records show the veteran was referred to 
a psychiatrist in July 1972 to rule out drug abuse.  The 
psychiatrist found that although some of the veteran's 
behavior was certainly of the angry passive-aggressive sort, 
he did not believe that the veteran had a character and 
behavior disorder.  The psychiatrist thus found that there 
was no evidence whatsoever of any major psychological 
problems or a thought disorder and gave an impression of no 
psychiatric illness or character and behavior disorder.  At 
discharge from service in August 1972, the veteran reported 
that he did not know whether he had a history of depression 
or excessive worry.  He denied a family history of psychoses.

A January 2003 lay statement from an individual who indicated 
that he knew the veteran in service notes that in either 
December 1969 or January 1970, he had been drinking with the 
veteran and recalled the veteran "talking crazy" and not 
being himself.  He recalled that the veteran started talking 
about killing himself that night and took off running through 
the woods.  He further mentioned that he subsequently saw the 
veteran looking depressed every now and then, but that the 
veteran did not talk about death anymore.  An April 2003 VA 
medical record notes that the veteran recalled feeling that 
German soldiers were watching him in service and that the 
"voices" and German soldiers were interfering with his 
life.  The veteran further recalled one night going into the 
woods to die but his friend stopped him, and taking downers 
in service hoping to die.

The veteran's sister submitted a letter in May 2004 recalling 
that, after the veteran came home from service in Germany, 
she noticed immediately that he was different somehow.  She 
recalled that he slurred his words and at times seemed 
incoherent and started to have nightmares.  He also was very 
distant.  She left in 1975 and did not see him again until 
1982, at which time she observed him having delusions and 
extreme paranoia.  

Even though the veteran's former serviceman and his sister 
are not medical professionals, they are competent to testify 
as to that which they observed; and there is no reason shown 
to doubt their credibility.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, to the extent that they observed 
the veteran's behavior in service and immediately after 
service, they provided probative evidence of a possible 
relationship between the current schizophrenia diagnosis and 
service.  

A medical opinion is necessary, however, to resolve this 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that his current diagnosis of paranoid 
schizophrenia is related to his service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) on the issues containing notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered, 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


